336 A.2d 216 (1975)
HUSBAND L., Defendant below, Appellant,
v.
WIFE L., Plaintiff below, Appellee.
Supreme Court of Delaware.
Argued February 10, 1975.
Decided April 8, 1975.
John T. Gallagher of Morris, Nichols, Arsht & Tunnell, Wilmington, for defendant below, appellant.
Richard Allen Paul of Paul & Lukoff, Wilmington, for plaintiff below, appellee.
Before HERRMANN, C. J., and DUFFY and McNEILLY, JJ.
PER CURIAM:
In this action for specific performance of a separation agreement, the defendant, the former husband, appeals from a decision of the Court of Chancery upholding the validity of the agreement and directing the performance of his obligations thereunder. The decision from which this appeal is taken is reported at 287 A.2d 413 (1972).
*217 The Court of Chancery concluded that the challenged provisions of the agreement were not vague; that the agreement was fair in light of the circumstances existing at the time of its execution; and that the evidence was insufficient to establish that the separation agreement was a "bargain" for the procurement of a divorce.
We agree with those conclusions.
Affirmed.